Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered May 23, 2007, convicting defendant, after a jury trial, of assault in the first degree, attempted kidnapping in the second degree and criminal possession of stolen property in the fifth degree, and sentencing him to consecutive terms of 25 years, 15 years and 1 year, unanimously affirmed.
We find that the evidence, viewed in the light most favorable to the People (see People v Contes, 60 NY2d 620 [1983]), was legally sufficient to'.establish that the victim sustained a permanently disfiguring scar on her arm as a result of being bitten by defendant (see People v Felice, 45 AD3d 1442 [2007], lv denied 10 NY3d 764 [2008]; People v Kenney, 291 AD2d 331 [2002], lv denied 98 NY2d 638 [2002]), and that defendant had the intent to cause such injury (Penal Law § 120.10 [2]). The evidence showed that, during a struggle, defendant twice bit the victim’s arm, leaving bite marks that were described as “severe” and “deep.” Photographs of the bite marks were placed in evidence, and the victim displayed her scars to the jury. As to intent, the jury was entitled to draw the reasonable inference that defendant intended the natural consequences of his acts (see generally People v Getch, 50 NY2d 456, 465 [1980]). We also find that the verdict comported with the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]).
Supreme Court did not err in imposing consecutive sentences, since defendant bit the victim after, and independent of, the events that constituted the kidnapping (see People v Simpson, 209 AD2d 281, 282 [1994]).
*427We perceive no basis to reduce the sentences. Concur—Friedman, J.E, Sweeny, Nardelli, Acosta and Richter, JJ.